Citation Nr: 0106246	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  97-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obesity as 
secondary to service-connected patellofemoral dysfunction of 
the left knee, with history of chondromalacia and pre-service 
repair of the patellar tendon.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected patellofemoral dysfunction of 
the left knee, with history of chondromalacia and pre-service 
repair of the patellar tendon.

3.  Whether November 1990, May 1994, and August 1994 rating 
decisions denying an increased rating for service-connected 
patellofemoral dysfunction of the left knee, with history of 
chondromalacia and pre-service repair of the patellar tendon, 
were clearly and unmistakably erroneous.

4.  Entitlement to an increased rating for patellofemoral 
dysfunction of the left knee, with history of chondromalacia 
and pre-service repair of the patellar tendon, currently 
evaluated as 30 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to May 
1981.

This case previously came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability. 

In April 1998 the Board remanded the case to the RO for 
additional development and noted that during the course of 
the August 1997 personal hearing the veteran raised 
additional claims for consideration. 

In November 1998 the RO denied entitlement to service 
connection for hypertension and chronic obesity as secondary 
to a service-connected disability, denied the veteran's claim 
that rating decisions in November 1990, May 1994, and August 
1994 denying increased ratings for a service-connected left 
knee disability involved clear and unmistakable error (CUE), 
and denied entitlement to an increased rating for 
patellofemoral dysfunction of the left knee.

In August 1999 the Board remanded the case to the RO for 
additional development.

The Board notes the November 1990 rating decision was 
subsumed into a final Board decision that was affirmed by the 
United States Court of Appeals for Veterans Claims (Court) in 
January 1993.  Therefore, this rating decision may not be 
considered for revision based upon CUE.  See 38 U.S.C.A. 
§§ 7104, 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1104, 
20.1400 (2000).

The Board also notes that consideration for revision based 
upon CUE for the May 9, 1994, and August 26, 1994, rating 
decisions is not warranted because these determinations were 
not final decisions.  The veteran filed a timely notice of 
disagreement as to these determinations but he did not 
perfect his appeal subsequent to a March 24, 1995, hearing 
officer's decision that granted entitlement to an increased 
30 percent disability rating effective to the date of his 
claim for an increased rating in February 1994.  Therefore, 
the Board finds the March 1995 hearing officer's decision is 
the only determination that became final and is the only 
decision that may be considered for revision based upon CUE.  
See 38 C.F.R. § 20.200 (2000).  

The Board, therefore, finds the perfected appeal as to 
whether November 1990, May 1994, and August 1994 rating 
decisions denying an increased rating for service-connected 
patellofemoral dysfunction of the left knee, with history of 
chondromalacia and pre-service repair of the patellar tendon, 
were clearly and unmistakably erroneous is moot.  However, as 
the RO has not adjudicated the issue of whether the March 24, 
1995, hearing officer's decision involved CUE, the Board 
finds the matter must be remanded for appropriate action. 

The issues of entitlement to an increased rating for a left 
knee disability and entitlement to TDIU are addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the veteran's service 
connection claims has been obtained.  

2.  Persuasive medical evidence demonstrates the veteran's 
chronic obesity was not incurred in or aggravated by active 
service and is not proximately due to or aggravated by a 
service-connected disability.

3.  Persuasive medical evidence demonstrates the veteran's 
hypertension was not incurred in or aggravated by active 
service and is not proximately due to or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for chronic obesity and/or the 
aggravation of chronic obesity is not warranted.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Service connection for hypertension and/or the 
aggravation of hypertension is not warranted.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The law also provides specific VA notice and duty to assist 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  However, the Board notes the record in this case 
indicates the veteran has been adequately notified of the 
evidence necessary to support his service connection claims 
and that all relevant records and sufficient medical evidence 
has been obtained.  The Board finds that all relevant facts 
as to these claims have been properly developed and that no 
further assistance is required in order to satisfy the duty 
to assist.  The Board further finds that it would not be 
prejudicial to the appellant to proceed to issue a decision 
on the merits at this time. 


Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Additionally, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2000).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection can also be granted for certain chronic 
diseases, including hypertension, if they become manifest to 
a degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309(a) (2000).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).


Chronic Obesity
Background

Service medical records show that at his initial enlistment 
examination in May 1980 the veteran weighed 232 pounds (lbs.) 
and was found not qualified for enlistment.  It was noted the 
veteran had a heavy build.  Subsequently, the report was 
amended and the veteran was found qualified for enlistment.  
Notations dated in July and August 1980 reported the 
veteran's weight as 219 lbs.  

An April 1981 medical board report noted the veteran 
underwent surgical treatment for subluxation of the left 
patella prior to service and found his subluxation patella 
and chondromalacia patella had not been aggravated nor 
increased in severity during active service.  The veteran's 
separation examination noted the veteran weighed 207 lbs. and 
had a medium build.  Records are negative for complaint or 
diagnosis of obesity.

VA examination in October 1987 noted the veteran weighed over 
350 lbs. It was the examiner's opinion that the veteran's 
morbid obesity contributed to a large extent to the veteran's 
left knee symptoms and functional impairment.

In January 1988 the RO granted entitlement to service 
connection for left patello-femoral dysfunction, with a 
history of chondromalacia and pre-service repair of the 
patellar tendon.  It was noted that resolving all reasonable 
doubt in the veteran's favor the evidence demonstrated his 
left knee disability was aggravated during active service.

VA examination in March 1994 noted the veteran weighed 400 
lbs.  It was the examiner's opinion that the veteran needed 
professional help to reduce his weight.

Private medical examination in conjunction with the veteran's 
application for entitlement to Department of Health and Human 
Services, Social Security Administration (SSA) disability 
benefits dated in December 1994 noted the veteran attributed 
his massive obesity to lack of exercise due to his knee 
disorder.  The physician noted the veteran weighed 389 lbs. 
and was morbidly obese.  The diagnoses included morbid 
obesity.  

In December 1996 the veteran was awarded entitlement to SSA 
disability benefits.  The decision found the veteran was 
disabled as a result of obesity and severe traumatic 
arthritis of the left knee.

At his personal hearing in August 1997 the veteran claimed 
his obesity was secondary to his service-connected left knee 
disability.  He testified that after he injured his knee he 
became less physically active and that as a result he became 
obese.  The veteran has reiterated this contention in 
subsequent statements in support of his claim.

VA examination in August 1998 noted the veteran was 5 feet, 
11 inches tall and weighed 396 lbs.  The veteran reported he 
could not exercise because of his knee problems.  The 
diagnoses included obesity.  The examiner stated the 
veteran's left knee disability did not cause his chronic 
obesity.  It was noted that lack of exercise by itself did 
not cause obesity.  

At his August 1998 VA orthopedic examination the veteran 
reported he began gaining weight in 1981 because his job as a 
security guard was sedentary and because of left knee pain.  
The veteran denied a history of obesity in his family but 
stated his sisters and teenage sons were approximately his 
height and weighed around 200 lbs.  It was the examiner 
opinion that the veteran's obesity was a contributing factor 
for left leg pain and inability to maintain sustained 
activity.

VA orthopedic examination in November 1999 noted the veteran 
weighed 370 lbs. and was very obese.  The diagnoses included 
obesity.  It was the examiner's opinion that the veteran's 
left knee disability was not responsible for his obesity.  
The examiner stated obesity was primarily determined by 
caloric intake and that there were many ways to exercise that 
would not put significant stress on the veteran's knee.

During his VA general medical examination in November 1999 
the veteran reported his attempts to lose weight and increase 
activities had been unsuccessful due to left knee pain.  The 
diagnoses included morbid obesity.  The examiner noted that 
he and the orthopedic examiner agreed that decreased activity 
could lead to an increased problem with weight control and 
that the problem could be managed by decreased caloric 
intake.  It was the examiner's opinion that the veteran's 
left knee disability had been a contributory factor but not a 
primary cause of his morbid obesity and inability to loss 
weight.

Other VA and private medical evidence of record includes 
diagnoses of obesity without opinion as to etiology or causal 
relationship.

In a May 2000 statement in support of his claim the veteran 
cited the American Medical Association Home Medical 
Encyclopedia as stating "[o]bese people may have a very low 
basic metabolism rate, or they may need fewer calories 
because they are less physically active."  He claimed being 
active and exercising were impossible for him because of his 
service-connected knee disability.


Analysis

Based upon the evidence of record, the Board finds 
entitlement to direct service connection for obesity is not 
warranted.  There is no competent evidence that the veteran's 
chronic obesity was onset during active service.  The Board 
further finds the persuasive medical evidence of record 
demonstrates entitlement to service connection as secondary 
to a service-connected disability is also not warranted.  

Although the November 1999 VA general medical examiner noted 
the veteran's left knee disability had been a contributory 
factor but not a primary cause of his morbid obesity and 
inability to lose weight, the Board finds the opinion of the 
November 1999 orthopedic examiner persuasive.  The examiner 
is presumed to be specialist in orthopedic disabilities and 
it was his opinion that there were many ways to exercise that 
would not put significant stress on the veteran's knee.  The 
general medical examiner did not dispute that there were 
alternative methods of exercise available to the veteran.

The only other evidence of a positive causal relationship 
between the service-connected knee disability and obesity is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Espiritu, 2 Vet. App. at 494.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection for obesity, as 
the preponderance of the evidence is against a finding of 
either direct service connection or a finding that the 
disability of obesity was aggravated by a service-connected 
disability.


Hypertension 
Background

Service medical records are negative for diagnosis or 
treatment for hypertension.  Records dated in May 1980 noted 
blood pressure readings of 142/94 at 0800 and 136/100 at 
0945.  In July 1980 blood pressure readings were 146/94 at 
0715, 140/90 at 0900, 128/86 at 1000, and subsequently 
134/82.  The veteran's April 1981 separation examination 
revealed a normal cardiovascular system.  The report noted 
sitting blood pressure readings of 118/66.  
Private medical records dated from September 1995 to July 
1996 include diagnoses of hypertension without opinion as to 
etiology.  Other private medical evidence of record includes 
diagnoses of hypertension and reflect that the veteran took 
medication for that disorder without opinion as to etiology.

At his personal hearing in August 1997 the veteran claimed 
his hypertension was secondary to his service-connected left 
knee disability.  He testified that after he injured his knee 
he became less physically active and that as a result he 
became obese and developed hypertension.  The veteran 
reiterated this contention in subsequent statements in 
support of his claim.

A December 1994 private medical examination in conjunction 
with the veteran's application for SSA disability benefits 
noted the veteran reported he had experienced high blood 
pressure readings but that he had never been given a 
diagnosis or treated for hypertension.  

During VA general medical examination in August 1998 the 
veteran reported a history of high blood pressure readings 
over the previous 3 to 4 years.  The diagnoses included 
hypertension.  The examiner noted the veteran's left knee 
disability did not cause his chronic obesity or hypertension.  
An August 1998 VA orthopedic examination included a diagnosis 
of a history of hypertension without opinion as to etiology.

VA general medical examination in November 1999 noted the 
veteran had been provided a diagnosis of hypertension by 
patient history in 1994.  The diagnoses included hypertension 
with moderate control.  The examiner noted there was a 
definite relationship between morbid obesity and hypertension 
and that the veteran's hypertension was as likely as not 
related to his morbid obesity.  


Analysis

Based upon the evidence of record, the Board finds service 
connection for hypertension on a direct or presumptive basis 
is not warranted.  No competent evidence has been submitted 
indicating the veteran's hypertension was onset during active 
service or within one year of his separation from service.  
The medical evidence demonstrates the veteran's hypertension 
is due to his obesity and, as noted above, the Board finds 
entitlement to service connection for obesity is not 
warranted.  Therefore, it follows that entitlement to service 
connection a hypertensive disorder as secondary to a service-
connected disability is also not warranted.

The preponderance of the evidence is against a finding that 
hypertension was aggravated by the veteran's service-
connected left knee disability.  His contention that he was 
prevented from exercising by his left knee disability, 
causing obesity, which caused hypertension is not borne out 
by the evidence.  In fact, several medical opinions of record 
demonstrate that the veteran's obesity could be controlled by 
limiting calorie intake and that the veteran could perform 
different types of exercise which would not be limited by his 
left knee disability.  

The veteran's own opinion as to a positive causal 
relationship between the service-connected knee disability 
and hypertension is not competent for the purpose of 
providing a medical opinion.  Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds the preponderance of the evidence 
is against the claim for entitlement to service connection 
for hypertension, on a direct basis, a presumptive basis, or 
on a theory of aggravation.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for chronic obesity as 
secondary to service-connected patellofemoral dysfunction of 
the left knee, with history of chondromalacia and pre-service 
repair of the patellar tendon, is denied.

Entitlement to service connection for hypertension as 
secondary to service-connected patellofemoral dysfunction of 
the left knee, with history of chondromalacia and pre-service 
repair of the patellar tendon, is denied.


REMAND

As noted above the Board finds that of the multiple prior 
decisions which the veteran has challenged, the March 1995 
hearing officer's decision is the only determination that 
became final and thus is the only decision that may be 
considered for revision based upon CUE.  See 38 C.F.R. 
§ 20.200 (2000).  Because the RO has not considered whether 
this decision may have involved CUE, it must be remanded for 
appropriate action.

As to the issue of entitlement to an increased rating for the 
service-connected left knee disability, the Board notes the 
April 1998 and August 1999 remand orders specifically 
instructed the RO to consider the VA General Counsel's 
precedent opinion as to the possibility of multiple ratings 
under Diagnostic Code 5003 (and, therefore, Diagnostic Code 
5010) and Diagnostic Code 5257.  See VAOPGCPREC 23-97.  
However, the RO has failed to do so.  The Court has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998). Therefore, this matter and the inextricably 
intertwined issue of entitlement to TDIU must be remanded to 
the RO for appropriate action.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should adjudicate the issue of 
whether the March 24, 1995, hearing 
officer's decision was clearly and 
unmistakably erroneous.  The veteran 
should be apprised of his right to appeal 
and to have his claim reviewed by the 
Board.  The RO should allow the veteran 
and his service representative the 
requisite period of time for a response. 

2.  The RO must consider the veteran's 
claim for entitlement to an increased 
rating for his service-connected left 
knee disability with specific reference 
to the VA General Counsel's precedent 
opinion as to the possibility of multiple 
ratings under Diagnostic Code 5003 and 
Diagnostic Code 5257.  See VAOPGCPREC 23-
97.  Any additional evidentiary 
development which is necessary should be 
accomplished.

3.  After the action requested above has 
been completed, as well as any other 
action deemed necessary, the RO should 
review the record and re-adjudicate the 
issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Board Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 


